Exhibit 10.9

GREEN MOUNTAIN COFFEE ROASTERS, INC.

2002 DEFERRED COMPENSATION PLAN

AS AMENDED ON DECEMBER 13, 2007

1. IN GENERAL. The plan set forth herein is an amendment and restatement,
effective as to all Accounts remaining unpaid as of December 13, 2007, of the
2002 Deferred Compensation Plan previously established by Green Mountain Coffee,
Inc., now Green Mountain Coffee Roasters, Inc. (including any successor, the
“Company”).

2. DEFINED TERMS. As used in the Plan, the following terms have the meanings
associated with them below:

“Account”: a memorandum account, including any subaccounts, maintained by the
Administrator to reflect the Employer’s unfunded deferred compensation
obligation to a Participant hereunder.

“Administrator”: the Board or, if so determined by the Board, a committee of the
Board. The Board or committee of the Board, as the case may be, may delegate any
of its duties and responsibilities under the Plan to such persons (including
employees) as it determines. In the case of any such delegation, the term
“Administrator” shall include, to the extent of such delegation, the person or
persons to whom such duties and responsibilities were delegated.

“Board”: the Board of Directors of the Company.

“Change in Control”: The first to occur of any of the following events:

(a) a change in the control of the Company of a nature that would be required to
be reported in accordance with Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement;

(b) a public announcement (which, for purposes hereof, shall include, without
limitation, a report filed pursuant to section 13(d) of the Exchange Act) that
any individual, corporation, partnership, association, trust or other entity
becomes the beneficial owner (as defined in Rule 13(d)(3) promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the voting power of the Company then outstanding;

(c) the individuals who, as of December 12, 2002, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board (provided, however, that if the election or nomination for election by the
Company’s shareholders of any new director was approved by a vote of at least a
majority of the Incumbent Board, such new director shall be considered to be a
member of the Incumbent Board);

 

1



--------------------------------------------------------------------------------

(d) the approval of the shareholders of the Company of (A) any consolidation,
merger or statutory share exchange of the Company with any person in which the
surviving entity would not have as its directors at least 60% of the Incumbent
Board and as a result of which those persons who were shareholders of the
Company immediately prior to such transaction would not hold, immediately after
such transaction, at least 60% of the voting power of the Company then
outstanding or the combined voting power of the surviving entity’s then
outstanding voting securities; (B) any sale, lease, exchange or other transfer
in one transaction or series of related transactions of substantially all of the
assets of the Company; or (C) the adoption of any plan or proposal for the
complete or partial liquidation or dissolution of the Company; or

(e) a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control.

“Code”: the federal Internal Revenue Code of 1986, as amended.

“Common Stock”: the common stock of Green Mountain Coffee Roasters, Inc.

“Earliest Post-Separation Payment Date”: whichever of the following is relevant
in the circumstances: (i) in the case of a Participant who is not a Specified
Employee at the date he or she Separates from Service of the Employer, the date
of such Separation from Service, and (ii) in the case of a Participant who is a
Specified Employee at the date he or she Separates from Service, the date that
is six (6) months following the date of such separation.

“Earnings Measure”: a measure of notional investment performance, including
without limitation a Stock Unit, that produces either a “rate of return on a
predetermined actual investment” or a “reasonable rate of interest” as those
terms are defined in the Treasury Regulations at Section 31.3121(v)(2)-1(d)(2).

“Eligible Person”: an individual who is (i) employed by an Employer, determined
by the Administrator to qualify as a “highly compensated or management” employee
for purposes of Sections 201(2), 301(a)(3) and 401(a)(1) OF ERISA, and
designated by the Administrator as eligible to participate in the Plan, provided
that such designation has not been revoked by the Administrator, or (ii) a
member of the Board. A change in an individual’s eligibility status shall not
affect any deferral election under Section 3 for which the applicable deferral
election deadline had passed prior to such change in status.

“Eligible Pay”: except as otherwise determined by the Administrator, (i) in the
case of an Eligible Person who is an employee (including an officer) of an
Employer, any or all of such Eligible Person’s salary, commissions, and bonuses,
and (ii) in the case of an Eligible Person who is a member of the Board and not
described in clause (i), any or all of such Eligible Person’s director fees. The
amount of an individual’s Eligible Pay for purposes of applying any percentage
deferral election shall be determined prior to deferrals under the Plan or under
any other program of the Employer. For the avoidance of doubt, any change by the
Administrator in amounts included or excluded from an individual’s Eligible Pay
shall be effective only as to deferrals for which the applicable deferral
election deadline had not passed prior to such change.

 

2



--------------------------------------------------------------------------------

“Employer”: the Company and its Subsidiaries, or any of them.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

“Participant”: an Eligible Person who participates in the Plan.

“Plan”: the amended and restated Green Mountain Coffee Roasters, Inc. 2002
Deferred Compensation Plan as set forth herein, as the same may from time to
time be amended and in effect.

“Stock Unit”: an Earnings Measure consisting of one notional share of Common
Stock.

“Section 409A”: Section 409A of the Code, including the Treasury Regulations
thereunder and other applicable Internal Revenue Service guidance.

“Separation from Service” (and correlative terms): an individual’s separation
from service from the Employer, determined in accordance with
Section 1.409A-1(h) of the Treasury Regulations. The Administrator may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed part of the
Plan.

“Specified Employee”: an individual who is determined by the Administrator to be
or to have been, as of the relevant time, a “specified employee” (as that term
is defined at Section 1.409A-1(i) of the Treasury Regulations) of the Employer.
The Administrator may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(i) of the Treasury Regulations for purposes of determining
“specified employee” status. Any such written election shall be deemed part of
the Plan.

“Subsidiary”: any corporation or other trade or business that together with the
Company would be treated as a single “employer” for purposes of
Section 1.409A-1(h)(3) of the Treasury Regulations (applied without regard to
any permissible special elections thereunder).

“Treasury Regulations”: the Department of the Treasury regulations at 26 CFR
(pertaining to the Code).

3. DEFERRAL ELECTION.

3.1. In General. Subject to the other requirements of this Section 3, each
Eligible Person may elect to defer hereunder a specified portion or percentage
of his or her Eligible Pay, if any, for any calendar year. Each such deferral
shall be made by the Participant’s delivery to the Administrator of a deferral
election on or before the date specified by the Administrator, which date shall
in all events (except as provided in Section 3.2 below) be, or fall prior to:

 

3



--------------------------------------------------------------------------------

(a) in the case of any bonus that qualifies as “performance-based compensation”
within the meaning of Section 1.409A-1(e) of the Treasury Regulations, the date
that is six (6) months before the end of the performance period, but only if the
Eligible Person has been in continuous employment with the Employer since the
later of the beginning of the performance period or the date the performance
criteria are established and only if, on the date of the deferral election, the
compensation has not become readily ascertainable (as determined in accordance
with Section 1.409A-2(a)(8) of the Treasury Regulations).

(b) in every other case, the last day of the calendar year preceding the
calendar year in which the services to which the compensation relates are to be
performed.

Each election made under this Section 3.1 shall become irrevocable in accordance
with such rules as the Administrator may establish but not later than the
election deadline specified in (a) or (b) above, as applicable; provided, that
if the Participant is paid under Section 5.5 on account of an unforeseeable
emergency, or makes a hardship withdrawal from the Employer’s 401(k) plan
pursuant to Section 1.401(k)-1(d)(3) of the Treasury Regulations, any deferral
election then in effect under this Section 3.1 shall forthwith be canceled.

3.2. First Year Of Participation.

(a) Notwithstanding Section 3.1 above, an individual who first becomes eligible
to participate in the Plan during the course of a calendar year may elect to
defer a specified portion or percentage of his or her Eligible Pay in respect of
services to be performed for the remainder of the calendar year or portion
thereof by delivering to the Administrator an irrevocable deferral election
within thirty (30) days of first becoming eligible. In the case of performance
pay for a specified performance period that had begun but had not ended prior to
a mid-year election, unless Section 3.1(a) applies the election may apply to no
more than the portion of such pay that equals the total amount of such pay
multiplied by a fraction, the numerator of which is the number of days remaining
in the performance period after the election and the denominator of which is the
total number of days in the performance period.

(b) An individual who already participates or is eligible to participate in
(including, except to the extent otherwise provided in Section 1.409A-2(a)(7) of
the Treasury Regulations, an individual who has any entitlement, vested or
unvested, to payments under) any other nonqualified deferred compensation plan
that would be required to be aggregated with the Plan for purposes of
Section 1.409A-1(c)(2) of the Treasury Regulation shall not be treated as
eligible for the mid-year election rules of this Section 3.2 with respect to the
Plan, even if he or she had never previously been eligible to participate in the
Plan itself.

 

4



--------------------------------------------------------------------------------

3.3. Limits. Except as otherwise determined by the Administrator and subject to
such minimum deferral amounts as the Administrator may prescribe, an Eligible
Person may elect to defer hereunder (i) up to 50% or less of his or her base
salary or commissions (in the case of an employee) or up to 100% or less of his
or her fees (in the case of a non-employee director) for any calendar year, plus
(ii) up to 100% of any cash incentive pay for the calendar year. Any change by
the Administrator in the limits applicable to deferrals under the Plan shall
take effect only as to deferrals for which the election deadline has not passed.

3.4. Form of Election. Each deferral election shall be made in writing on a form
prescribed by or acceptable to the Administrator. Unless the Administrator
expressly provides, prior to the applicable election deadline, that a deferral
election already in effect will automatically and irrevocably carry over to
future deferral periods unless modified or canceled prior the applicable
election deadline, an Eligible Person must make a new deferral election for each
applicable period. To the extent consistent with Section 409A, the Administrator
may condition the effectiveness of any election upon the delivery by the
Participant of such other form or forms as the Administrator may prescribe.

4. ACCOUNTS; CREDITS. For each Participant, the Administrator shall maintain an
Account, which at all times shall be fully vested, reflecting deferrals and
notional earnings as hereinafter provided.

4.1. Deferral Credits. Each amount deferred by a Participant under Section 3
above shall be credited to the Participant’s Account as of the date it would
have been paid absent the deferral.

4.2. Notional Earnings. Not less frequently than annually, the Administrator
shall adjust (up or down) each Participant’s Account to reflect notional
earnings. Notional earnings shall be based on such Earnings Measure or Measures
as the Administrator shall specify. The Administrator may, but need not, permit
Participants to (i) select the Earnings Measures that will apply to their
Accounts from among those specified by the Administrator, and (ii) change such
Measures prospectively at any time. The Administrator shall have the absolute
discretion at any time to alter or amend the Earnings Measures used in valuing
and adjusting Accounts; provided, that the Administrator may not, without the
written consent of the affected Participant, alter any Earnings Measure
retroactively to the extent that the effect of such alteration would be to
reduce the balance of the Participant’s Account below what it was immediately
prior to such alteration. Nothing herein shall be construed as obligating the
Administrator or any Employer to set aside assets or establish a trust or other
fund for purposes of the Plan.

 

5



--------------------------------------------------------------------------------

4.3. Stock Units.

(a) Notwithstanding Sections 4.1 and 4.2 above but subject to Section 4.3(c)
below, an Eligible Person may irrevocably elect at the time of deferral to have
a portion or all of the amount so deferred credited as Stock Units on the last
day of the month in which the Eligible Pay would otherwise have been paid, in a
number equal to the number of shares of Common Stock (one Stock Unit for each
share) that could have been purchased with the amount so deferred had such
amount been applied to such purchase using the last sale price for the Common
Stock reported on the Nasdaq National Market (or, if the Common Stock is then
principally traded on another exchange, the closing price on such exchange). Any
portion of a Participant’s Account denominated in Stock Units pursuant to this
Section 4.3(a): (i) shall be increased, in the event any cash dividend is
declared with respect to the Common Stock while such portion of the Account
remains unpaid, by additional Stock Units equal in number to the number of
shares of Common Stock in which such dividend (had it been payable with respect
to Stock Units on the same basis as with respect to shares of Common Stock)
could have been reinvested on the dividend payment date, using the last sale
price for the Common Stock reported on the Nasdaq National Market (or, if the
Common Stock is then principally traded on another exchange, the closing price
on such exchange) for the payment date, and (ii) shall be payable only in shares
of Common Stock, with one share of Common Stock payable for each Stock Unit;
provided, that in the event of a Change in Control any portion of a
Participant’s Account then denominated in Stock Units shall (A) as of the date
of the Change in Control, be notionally re-invested (assuming a per-share value
equal to the per-share value of the Common Stock immediately prior to the Change
in Control) in one or more other Earnings Measures specified by, or elected in
accordance with rules prescribed by, the Administrator, and (B) when payable
thereafter in accordance with the provisions of Section 5 shall be payable in
cash.

(b) In the event of any change in the outstanding shares of the Company’s Common
Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, the Administrator shall appropriately adjust the
number of Stock Units, if any, allocated to a Participant’s Account to reflect
such event, any such adjustment to be conclusive and binding on all parties.

(c) Subject to adjustment pursuant to Section 4.3(b) above, a maximum of three
hundred thousand (300,000) shares of Common Stock are available for delivery
under the Plan. If the Administrator determines that a deferral into Stock Units
pursuant to Section 4.3(a) above could reasonably be expected to result in an
issuance of shares of Common Stock in excess of such limit (as the same may from
time to time be increased by Plan amendment, subject to shareholder approval to
the extent required), the Administrator may reallocate any such deferrals to
other Earnings Measures and/or require that a portion or all of affected
Participants’ Accounts be distributed in cash.

 

6



--------------------------------------------------------------------------------

4.4 Certain Taxes. To the extent any amount deferred or credited hereunder to
the Account of a Participant is treated as “wages” for FICA/Medicare tax
purposes in the year of deferral rather than when distributed, as determined by
the Administrator, then the Administrator may (i) require that the Participant
timely pay such taxes in cash by separate check to the Employer, or (ii) cause a
portion of the Participant’s Account to be distributed equal to the currently
owed FICA/Medicare taxes and any income-tax withholding relating to such
distribution.

5. PAYMENT OF DEFERRED AMOUNTS. The Participant’s Employer shall make
distributions of Account balances as provided in this Section. Except as
provided at Section 4.3(a) above, all distributions shall be in cash.

5.1. Time of Distribution. At the time of a Participant’s deferral election
under Section 3 above and subject to the remaining provisions of this Section 5,
the Participant may elect to receive all or any portion of the amount then being
deferred, adjusted for notional earnings as described at Section 4 above, in a
single lump sum at or within thirty (30) days following, or in installments
commencing at or within thirty (30) days following, a fixed date specified in
such election (a “fixed-term deferral”); provided, that if the Participant
Separates from Service prior to the date so specified, any amounts subject to
the “fixed-term deferral” then remaining to the Participant’s Account shall be
distributed in a single lump sum on the Earliest Post-Separation Payment Date
following the Participant’s Separation from Service; and further provided, that
if the Participant makes no fixed-term designation at the time of his or her
deferral election under Section 3 above, the amount so deferred, adjusted for
notional earnings as described at Section 4 above, shall be paid in a single
lump sum on the Earliest Post-Separation Payment Date following the
Participant’s Separation from Service.

5.2. Subsequent Deferrals. At any time prior to the date which precedes by
twelve (12) months the date on which a distribution would otherwise commence
under Section 5.1 above, the Participant who has elected a fixed-term deferral
may irrevocably elect to postpone by a period of not fewer than five (5) years
the fixed date (the “new scheduled payment date”) on which payment is to be made
or to commence. No such additional deferral election shall take effect until
twelve (12) months have elapsed. Any election under this Section 5.2 to postpone
a fixed payment date shall not affect the provisions of Section 5.1 relating to
earlier payment following a Separation from Service or the provisions of
Section 5.4 relating to earlier payment upon death.

 

7



--------------------------------------------------------------------------------

5.3. Installments. All installment payments shall be paid in annual installments
over a period of from 1 to 15 years, as irrevocably elected by the Participant
at the time of his or her deferral election. The amount of each installment
shall be determined by dividing the Account (or the portion of the Account to
which the installment election relates) by the number of installments remaining
to be paid. For purposes of Section 1.409A-2(b)(2)(iii) of the Treasury
Regulations, a Participant’s entitlement to a series of installments shall be
treated as an entitlement to a single payment, and any subsequent deferrals of
installment payments shall be governed by Section 5.2 of this Plan.

5.4. Payments Upon Death; Designation of Beneficiary(ies). If a Participant
should die before the complete distribution of his or her Account, the balance
of the Account shall be paid as soon as practicable following death (but in all
events by the later of the close of the calendar year in which death occurs or,
if later, by the fifteenth day of the third month after death occurs) in a
single lump sum to the Participant’s beneficiary or beneficiaries designated as
hereinafter provided. Each Participant shall designate in writing, on a form
acceptable to the Administrator and subject to such conditions as the
Administrator shall prescribe (including, in the Administrator’s discretion,
spousal consent in the case of married Participants), a beneficiary or
beneficiaries to receive any amounts remaining to be paid hereunder at the
Participant’s death; but if no such beneficiary designation is in effect at the
time of the Participant’s death, or if the Participant’s beneficiary(ies) do(es)
not survive the Participant, the Administrator shall cause any such remaining
benefits to be paid to the executor or administrator of the Participant’s
estate.

5.5. Unforeseeable Emergency. If a Participant suffers an unforeseeable
emergency (as defined in Section 1.409A-3(i)(3) of the Treasury Regulations)
prior to the payment in full of his or her Account, the Participant may apply in
writing for an extraordinary distribution under this Section 5.5. If the
Administrator in its discretion determines that an unforeseeable emergency has
occurred, the Participant’s Employer will pay the Participant an amount equal to
the lesser of the following amounts: (i) the then balance of the Participant’s
Account; or (ii) the amount determined by the Administrator to be necessary to
meet the emergency (including applicable taxes).

5.6. Taxes. All distributions under the Plan shall be subject to reduction for
applicable tax withholdings.

6. ASSIGNMENT. Each Employer’s obligations under the Plan shall be binding upon
its successors and assigns. The rights of Participants and beneficiaries under
the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of such Participants and beneficiaries. Any attempt by any person
other than Participants or their beneficiaries to bring a claim under the Plan
shall be null and void.

7. PLAN TO BE UNFUNDED, ETC. The Plan is intended to be a “pension plan” (within
the meaning of Section 3(2) of ERISA) that is unfunded for ERISA and tax
purposes and that qualifies for the exemptions described in ERISA Sections
201(2), 301(a)(3) and 401(a)(1). The Administrator shall be the “plan
administrator” of the Plan and shall have discretion to construe its terms and
determine each Eligible Person’s or Participant’s eligibility for deferrals or
distributions hereunder. The Administrator shall establish, and may from time to
time modify, procedures under Section 503 of ERISA for the administration of
claims and appeals from any denial of a claim under the Plan.

 

8



--------------------------------------------------------------------------------

Nothing in this Section or in Section 4.2 shall be construed as prohibiting the
Employer from establishing and maintaining a “rabbi trust” or similar trust or
account in connection with the Plan, so long as the maintenance and funding of
such a trust or account does not jeopardize the unfunded status of the Plan
under ERISA or effective tax deferral under the Code.

8. NO CONTRACT OF EMPLOYMENT. By participating in the Plan, each Participant
expressly acknowledges and agrees that (i) nothing in the Plan or in its
operation, including deferrals hereunder, limits the right of the Company or any
other Employer to terminate the employment of the Participant at any time, with
or without cause, and that (ii) neither the Participant, nor his or her
beneficiaries, will claim lost compensation or tax benefits associated with
discontinuance of participation in the Plan as damages or as a measure of
damages in connection with any termination of employment.

9. AMENDMENT AND TERMINATION. The Administrator may terminate the Plan at any
time and may amend the Plan at any time and from time to time, with or without
retroactive effect, including without limitation amendments that change the form
or timing of distributions; provided, that no such action shall, without the
consent of the affected Participant, reduce the balance of any Participant’s
Account below what it was immediately prior to the taking of such action. Upon
termination of the Plan in general or as to any Participant or group of
Participants (including exclusion of any Participant as described in the
preceding sentence), payments hereunder shall be accelerated only to the extent
permitted by Section 409A.

10. ADMINISTRATION OF THE PLAN. The Administrator shall have full power to
interpret and administer the Plan and determine the eligibility of any person
for benefits hereunder and the amount of any such benefit, in its discretion.
Without limiting the foregoing, the Administrator shall have full discretionary
power and authority, not inconsistent with the express provisions of the Plan,
to select those individuals who may participate in the Plan; to determine their
remuneration eligible for deferral under the Plan; to determine their
eligibility to commence receipt of benefits (including, without limitation, any
determination as to the proper treatment of leaves of absence and other periods
when an individual is not actively rendering service to the Employer); to adopt,
alter, and repeal such rules, guidelines and procedures for administration of
the Plan and for its own acts and proceedings as it shall deem advisable; to
prescribe the form of any election under the Plan; and otherwise to supervise
the administration of the Plan.

 

9



--------------------------------------------------------------------------------

11. MISCELLANEOUS

11.1 Waiver of Jury Trial. By electing to participate in the Plan, each
Participant (i) waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury, and (ii) certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding or counterclaim, seek to enforce the
foregoing waivers.

11.2 Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Subsidiary, nor the Administrator, nor any
person acting on behalf of the Company, any Subsidiary, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant by reason of any acceleration of income, or any additional tax,
asserted by reason of the failure of an Award to satisfy the requirements of
Section 409A; provided, that nothing in this Section 11.2 shall limit the
ability of the Administrator or the Company to provide by separate express
written agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

 

10